Citation Nr: 0932160	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  97-32 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1964 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim sought.

In April 2005, the Board remanded the claim for further 
development.  The claim is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the April 2005 remand the United States Court of 
Appeals for Veterans Claims issued a decision in the case of 
Clemons v. Shinseki.  Therein, the Court held that an 
appellant's claim which identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to 
that diagnosis.  Rather, the claim must be considered a claim 
of entitlement to service connection for any mental 
disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, 
the symptoms described, and the information the claimant 
submits or that VA obtains in support of the claim.  The 
Court reasoned that the appellant did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

In light of Clemons, the Board finds that a new examination 
and opinion are needed in relation to this claim.  
Specifically, the Veteran is currently diagnosed with several 
psychiatric disorders, to include bipolar disorder with 
depression, a personality disorder, posttraumatic stress 
disorder, and an alcohol-induced mood disorder.  The Veteran 
expressly does not limit his service connection claim to the 
question of entitlement to service connection for 
posttraumatic stress disorder.  See claim and notice of 
disagreement.

In May 1996, in response to his claim of entitlement to 
service connection for a psychiatric disorder, the Veteran 
was afforded a VA examination and diagnosed with bipolar II 
disorder.  The psychiatrist noted that the Veteran did not 
seem to present typical symptomatology of posttraumatic 
stress disorder.  He noted that the Veteran's irritability 
was more due to a disturbance of mood, perhaps a bipolar-type 
of disorder with periods of depression and hypomanic behavior 
consistent with a diagnosis of bipolar II disorder.

At a VA examination in September 1998, the Veteran was 
diagnosed with posttraumatic stress disorder.  The Veteran 
reported witnessing many violent incidents while he was a 
military police officer, and the psychologist found that he 
was experiencing the typical posttraumatic stress disorder 
symptoms in response to those incidents.  This is the only 
DSM-IV-conforming posttraumatic stress disorder diagnosis in 
the Veteran's record.  The incidents described by the Veteran 
and relied upon by the examiner were not corroborated by the 
U.S. Army and Joint Services Records Research Center (JSRRC).

Since that time, the Veteran has been consistently diagnosed 
with bipolar disorder, with posttraumatic stress disorder-
like symptoms, but he has not met the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) criteria for 
posttraumatic stress disorder.  See, e.g., May 2003 VA 
psychiatric outpatient report, diagnosing bipolar disorder 
with posttraumatic stress disorder features.  See also March 
2005 and May 2007 PTSD negative screens (all questions 
denied).  At a VA examination in October 2004, the 
psychiatrist diagnosed the Veteran with an alcohol-induced 
mood disorder, noting that he did not see a diagnosis of 
posttraumatic stress disorder applicable to the appellant.

The Veteran presented evidence of his stressors along with 
his claim.  These stressors included being a witness to a 
fatal car accident, a near-accidental shooting when a fellow 
military policeman unknowingly aimed a loaded weapon at the 
Veteran, threats from prisoners, witnessing a fight between a 
soldier and his pregnant wife, prisoners plotting against 
him, developing murderous thoughts about superiors, his 
mother mistakenly thinking he went to jail, witnessing 
Columbia, South Carolina police officers beat soldiers, and 
fear that he would die while working as a police officer.

In response to the April 2005 Board's remand, the RO sent a 
request to the JSRRC to corroborate the Veteran's claimed 
stressors relating to his work at as a military police 
officer.  The JSRRC responded in December 2005 requesting 
more specific dates to be able to search for the Veteran's 
stressors.  In June 2008, the RO contacted the Veteran and 
requested that he provide the exact dates of the stressing 
incidents, with a 30-day specific date range.  No response 
was received.  As a result, none of these stressors could be 
verified.

The Veteran also claimed that the stillborn birth of his son 
contributed to his posttraumatic stress disorder.  The RO 
requested the hospital records concerning the birth of the 
Veteran's son, and these records were received June 2009.  
These records confirmed that the Veteran's son was delivered 
stillborn in May 1965.

The Veteran is currently receiving Social Security 
Administration disability benefits based on a back disability 
and bipolar disorder.  In his application for Social Security 
Administration benefits, the Veteran did not attribute any of 
his psychiatric symptoms to service.  Instead, he attributed 
his symptoms to his manic depressive (bipolar) disorder.  All 
supporting lay statements noted that the Veteran's 
psychiatric symptoms were present from childhood and were 
aggravated when he injured his back in 1994.  No mention of 
any in-service aggravation or stressor was made.

In light of Clemons, the Board finds that a new examination 
is necessary to parse out the Veteran's multiple diagnoses 
and to determine which, if any, are related to service.  The 
Board also finds that a new opinion is necessary to determine 
whether the Veteran is currently diagnosed with posttraumatic 
stress disorder, and if so, whether the birth of his 
stillborn son caused this disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
file to a VA psychiatrist for review.  The 
claims folders, to include the Social 
Security records and any newly submitted 
medical records, if any, are to be provided 
to the examiner for review.  After a full 
examination and thorough review of the 
record, the examiner must 1) clearly 
diagnose all psychiatric disorders present; 
2) express an opinion whether the Veteran 
meets the criteria for posttraumatic stress 
disorder as defined in DSM -IV; 3) opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
posttraumatic stress disorder is related to 
the birth of his stillborn child; and 4) 
opine whether it is at least as likely as 
not that any diagnosed psychiatric disorder 
was incurred in or aggravated by active 
duty service, to include whether the 
disorder is related to the birth of his 
still born child in service.  A complete 
rationale explaining the reasons for all 
opinions offered must be provided.  If the 
psychiatrist finds that a psychiatric 
disorder is related to the Veteran's active 
duty service, then he or she should 
identify those symptoms which are 
attributable to his service-connected 
disorders, and which are attributable to 
his non-service-connected disorders.  If 
the examiner cannot provide opinions on the 
above questions without resorting to 
speculation, he or she must so state and 
explain why speculation is needed to reach 
the opinions requested. 

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include posttraumatic stress 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

